        Case 2:14-cr-00241-DWA Document 328 Filed 04/23/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                               )
                                            )
       vs.                                  ) CR No. 14-241
                                            )
JAMES NASSIDA                               )



                                 MEMORANDUM ORDER

       Defendant has filed a counseled Motion for Early Release of Inmate Due to Coronavirus.

The Government has filed a Response in opposition thereto. After careful consideration, and for

the reasons set forth below, I am denying Defendant’s Motion as premature, without prejudice to

renew once the Defendant has exhausted all of his administrative remedies.

       On August 29, 2017, the Defendant pled guilty to one Count of violating 18 U.S.C.

§1349. On January 10, 2018, the Defendant was sentenced to a term of imprisonment of 78

months, followed by a three-year term of supervised release. Presently, his Motion asserts a

number of health concerns, including a compromised respiratory system, which pose an elevated

risk in terms of COVID-19. Defendant’s submission does not offer any suggestion that he has

exhausted his administrative remedies.

       A district court has limited authority to modify a sentence. The First Step Act empowers

criminal defendants to request compassionate release for “extraordinary and compelling

reasons.” 18 U.S.C § 3582(c)(1)(A)(i).

       (c) Modification of an imposed term of imprisonment.--The court may not modify a
       term of imprisonment once it has been imposed except that—

       (1) in any case—




                                                1
         Case 2:14-cr-00241-DWA Document 328 Filed 04/23/20 Page 2 of 3



        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse
       of 30 days from the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—
       (i) extraordinary and compelling reasons warrant such a
       reduction….

18 U.S.C. §3582(c)(1)(A)(i).

       As a result, before a prisoner can file a compassionate release motion, administrative

rights must be exhausted. The Government avers, and the Defendant does not represent

otherwise, that the Defendant has failed to either exhaust his administrative appeals or give the

Bureau of Prisons (“BOP”) 30 days to process his request for relief, as required by §

3582(c)(1)(A). This failure is precludes me from considering his request. Based on the FSA

and binding Third Circuit case law, I find I lack the authority to excuse exhaustion.

       On April 2, 2020, the United States Court of Appeals for the Third Circuit addressed the

issue of a defendant’s failure to exhaust the administrative requirements of Section

3582(c)(1)(A). United States v. Raia, No. 20-1033, 2020 WL 1647922 (3d Cir. Apr. 2, 2020). In

Raia, the Court of Appeals held that courts cannot consider requests for compassionate release

under the First Step Act until a prisoner has exhausted his administrative remedies, including

allowing 30 days for the BOP to respond to a request for release. The Court of Appeals

emphasized the BOP’s statutory role and extensive efforts to control the spread of Covid-19 and

held that the “exhaustion requirement takes on added – and critical – importance.” Raia, 2020

WL 1647922, at *2. The BOP is in the best position to consider the myriad of factors necessary

in rendering a decision. As mandated by the court of appeals in Raia, the BOP must be given an




                                                 2
          Case 2:14-cr-00241-DWA Document 328 Filed 04/23/20 Page 3 of 3



opportunity to address the issues in the first instance before the Defendant can seek relief in this

court.

         Because the Defendant has not exhausted his administrative remedies, I need not

consider whether he has demonstrated “extraordinary and compelling” reasons to support a

reduction in sentence.

         THEREFORE, this 23rd day of April, 2020, it is ordered that Defendant’s Motion is

denied without prejudice to Defendant to renew his request once he has exhausted all of his

administrative remedies.



                                              BY THE COURT:



                                              _______________________________

                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                                  3
